Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 1 of 54 PageID: 1



BAKER AND RANNELLS, PA
Jason L. DeFrancesco, 099602018
John M. Rannells, 011871987
92 East Main St., Ste 302
Somerville, NJ 08876
(908) 722-5640

Attorneys for Plaintiff
Tekno Products, Inc.

             UNITED STATES DISTRICT COURT
                DISTRICT OF NEW JERSEY
TEKNO PRODUCTS, INC.,          CIVIL ACTION NO.:
                               2:19-cv-91
                 Plaintiff,

v.
                                          COMPLAINT FOR
                                          TRADEMARK
GLOVE TRENDS INC.; ALICE SEVAN            INFRINGEMENT, FALSE
OHANIAN, INDIVIDUALLY; ARA                DESIGNATION OF ORIGIN,
OHANIAN a/k/a AARON OHAN                  COPYRIGHT
a/k/a ARA HOANIAN a/k/a ARA               INFRINGEMENT, FALSE
OHARIAN a/k/a ARA OHAONINA,               MARKING, TRADE LIBEL,
INDIVIDUALLY AND d/b/a
                                          UNFAIR COMPETITION AND
WWW.HONEYBADGERGLOVES.COM;
UNKNOWN WEBSITES 1-10;                    UNJUST ENRICHMENT
VARIOUS JOHN DOES 1-10, AND
UNKNOWN ENTITIES 1-10,

                       Defendants.



     Plaintiff Tekno Products Inc. (“Tekno”), through

its attorneys, sues defendants named above and says:




                                    1
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 2 of 54 PageID: 2



                       STATEMENT OF THE CASE

     This is a suit by Tekno against Defendants GLOVE

TRENDS INC.; Alice Sevan Ohanian, individually; Ara

Ohanian a/k/a Aaron Ohan a/k/a Ara Hoanian; a/k/a Ruth

Weatherby; a/k/a Jon Fazian; a/k/a “BruceHThomas”;

a/k/a “freeze1111”; a/k/a “Spicionly79” (collectively

referred to as “Ohanian”), individually and doing

business as www.honeybadgergloves.com, Unknown Websites

1-10; Unknown John Does 1-10, and Unknown Entities 1-10

for permanent injunctions, damages, treble damages or

profits, compensatory damages, punitive damages, pre-

judgment interest, attorneys’ fees and costs from

defendants for its willful and malicious acts.                  Namely,

Defendants are being sued by Tekno as a result of

Defendants’ sale, offers for sale, distribution,

promotion and advertisement of gloves using Tekno’s

trademark, trade dress and copyright. Further,

Defendants have made false statements in commerce about

Tekno to intentionally damage the reputation of Tekno

and its business for Defendant’s own gain. Defendants


                                    2
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 3 of 54 PageID: 3



have also made false statement in commerce as to

intellectual property rights to unfairly compete with

Tekno in the marketplace. As set forth below, the

unlawful acts of Defendants constitute trademark

infringement, copyright infringement, false designation

of origin, false marking, trade libel, unfair

competition and unjust enrichment under Federal and New

Jersey common law.

            SUBJECT MATTER JURISDICTION AND VENUE

                   Subject Matter Jurisdiction

     1.    This Court has jurisdiction under 17 U.S.C.

§101 et seq.; 28 U.S.C. §1331(federal question); and 28

U.S.C. §1338(a) (copyright and trademark). This Court

has jurisdiction over infringement claims and claims

for trademark infringement under 15 U.S. Code § 1121(a)

and unfair competition asserted in this action pursuant

to 28 U.S.C. § 1338(b).

     2.    This Court has supplemental jurisdiction over

the claims in the Complaint that arise under the

statutory and common law of the State of New Jersey


                                    3
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 4 of 54 PageID: 4



pursuant to 28 U.S.C § 1367(a) because the state law

claims are so related to the federal claims that they

form part of the same case or controversy and derive

from a common nucleus of operative facts.

                                  Venue

     3.    Venue is proper in the Court pursuant to 28

U.S.C. § 1391(b), 28 U.S. Code § 1332 and/or § 1400(a)

because a substantial part of the events of omissions

giving rise to the claims asserted herein occurred

within this District and were directed to this

District. Furthermore, venue is proper in New Jersey

because the co-defendant Glove Trends Inc is a

corporation in Nevada and co-defendant, Alice Sevan

Ohanian is a resident and citizen of Canada, whereby

this court is convenient as being between Nevada,

Canada and Georgia (a purported location of defendant,

Ara Ohanian, who is a Canadian citizen) and there is no

adequate alternative forum to hear the case (Fed. R.

Civ. P. 4(k)(2)).




                                    4
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 5 of 54 PageID: 5



                     PARTIES AND JURISDICTION

     4.    Tekno is a corporation organized and existing

under the laws of the State of New Jersey, having an

office and principal place of business at 201 NJ-17,

Ste. 603, Rutherford, NJ 07070. Tekno is co-owned by

father and son, Nick and Jeff Kurani, respectively.

Tekno conducts business in this District.

     5.    Upon information and belief, Ohanian is a

citizen of Canada with at least one address in the

United States at 3515 Pleasantdale Rd, Apartment 249,

Doraville, GA 30340 or 1227 Holcombs Pond Ct,

Alpharetta, GA, 30022. Ohanian has several alias names

including but not limited to Aaron Ohan, Ara Hoanian,

Ara Oharian and Ara Ohaonina. He is a purported co-

inventor and co-owner of US Patent application no.

15/447,141 for a “Digging Glove” filed with the USPTO

on March 2, 2017. Upon information and belief, Ohanian

actively conducts business throughout the United States

on behalf of himself and aliases through the Internet,




                                    5
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 6 of 54 PageID: 6



tradeshows, retail, etc. in and directed to this

District.

     6.    Upon information and belief, Alice Sevan

Ohanian is a resident and citizen of Canada, having an

address at 12175 Avenue De Poutrincourt #1, Montreal

Quebec H3M2A8 (“Alice Sevan”). Alice Sevan is a

purported co-inventor and co-owner of US Patent

application no. 15/447,141 for a “Digging Glove” filed

March 2, 2017. Whereby Alice Sevan conspired with

Ohanian to commit the acts complained herein that

concern and relate to allegations that concern of

relate to a purported “pending patent” application.

     7.    Ohanian has committed the acts complained of

herein in this District. Ohanian knew his wrongful acts

would have a devastating impact upon Tekno - who

Ohanian knew to be located and operating its business

in New Jersey; and Ohanian specifically directed

actions against Tekno and its property in this

District.




                                    6
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 7 of 54 PageID: 7



     8.    Upon information and belief, Ohanian previously

owned and controlled the website

<www.gardengenieglove.com> (the “Ohanian Glove

Website”). Upon information and belief, the Glove

Website has been used to appropriate Tekno’s

copyright(s) and trademark(s) by using Tekno’s video to

advertise identical gloves in this District and

advertise, distribute, promote, offer for sale and sell

gloves bearing GARDEN GENIE mark and/or the unique

trade dress of Tekno’s gloves within this District,

wherein said gloves have further been transported in

and/or to this District in packaging copyrighted by

Tekno.

     9.    Upon information and belief, Ohanian owns

and/or controls the website <www.honeybadgergloves.com>

(the “Badger Website”). The Badger Website advertises

the HONEY BADGER as being “patent pending” and upon

information and belief advertises sale and/or offering

a glove marked GARDEN GENIE.




                                    7
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 8 of 54 PageID: 8



     10. Upon information and belief GLOVE TRENDS INC.

is a Nevada corporation having a registered address at

3064 Silver Sage Dr Ste 150, Carson City, NV 89701-

6099. Upon information and belief, GLOVE TRENDS INC is

operated and controlled entirely by Ara Ohanian and is

an entity and/or alter ego that is used to manufacture,

advertise, sell and/or offer for sale infringing GARDEN

GENIE gloves as complained herein including but not

limited to retail and on-line markets. This Court has

jurisdiction over GLOVE TRENDS INC because upon

information and belief, said infringing goods are being

sold, advertised and put in streams of commerce in this

District and directed to this District.

     11. Upon information and belief, the Badger Website

has been used to advertise, distribute, promote, offer

for sale and sell gloves bearing one or more of Tekno’s

trademarks at the same time making false and derogatory

statements in commerce via linked video feeds and blogs

which made derogatory statements in commerce

purposefully directed to Tekno in New Jersey.


                                    8
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 9 of 54 PageID: 9



       12. This Court has personal jurisdiction over Alice

Sevan Ohanian because she is identified as a co-owner

and co-inventor of the purported patent application

which Ohanian has claimed as a source of entitlement to

HONEY BADGER and/or GARDEN GENIE, said patent

application being a basis of unfair competition against

Tekno because the application knowingly violated 35 USC

102.    Alice Sevan has applied for rights offered under

US Federal law said application of which is advertised

on goods directed to this District and she is a primary

participant in the alleged action complained of herein

regarding the purported “patent pending” markings.

Alice Sevan has purposefully availed herself to US

District Courts as she approved filing of the subject

patent application knowing it would influence the

market in this District.

       13. This Court has personal jurisdiction over

Ohanian because Ohanian has sold and continues to sell

falsely marked products in this District, and/or in the

streams of commerce with knowledge that said products


                                    9
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 10 of 54 PageID: 10



would be sold in this District. Upon information and

belief, such sales by Ohanian are substantial,

continuous, and systematic.

      14. This Court has personal jurisdiction over

Ohanian because upon information and belief, Ohanian

has published several articles on the Internet

specifically identifying Tekno, its owners and address

located in this District and has cast aspersions upon

Tekno with reckless disregard and malice to

intentionally harm the business, property and

reputation of Tekno in this District. As just one

example, Ohanian has falsely quoted a Federal Judge:

Thomas S. Zilly.

                          STATEMENT OF CLAIM

      15. Tekno is a leading innovator and marketer of

direct response products and in the business of

bringing useful products to the market focusing on

needs of individuals and families focusing on useful

products related to cookware, toys, light-duty tools,

gardening tools, gadgets, household goods and the like.


                                     10
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 11 of 54 PageID: 11



      16. Around 2014, Tekno was looking to bring a

gardening product to market that it called GARDEN

GENIE. The product consists of a gardening glove having

extensions on the finger tips. The concept of the glove

has been around since at least the 1940’s (for example,

US Patent Nos. 2409101, 4149601 and 4867246 to name a

few).

      17. Upon attending to research and development,

Tekno discovered Ohanian alleged to have invented the

glove, was advertising and selling the glove under

HONEY BADGER trademark, and identified the glove as

“patent pending.” Tekno wanted to determine what, if

anything could be patentable.

      18. According to the global crowdfunding platform,

KICKSTARTER, Ohanian first disclosed his HONEY BADGER

marked glove to the public at least as early as

September 15, 2013. See, Exhibit A. According to the

KICKSTARTER link, Ohanian has been advertising the

glove as “patent pending” since at least as early as




                                     11
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 12 of 54 PageID: 12



September 15, 2013. (There is however no evidence of an

application pending or having been filed.)

      19. On May 12, 2015, being unaware of any

patentable subject matter, any pending patent

application or issued patent owned by Ohanian for the

HONEY BADGER glove, Tekno via e-mail requested Ohanian

contact Tekno to discuss.

      20. Ohanian immediately called Tekno on or about

May 12 or May 13, 2015 and spoke to Tekno co-owner,

Jeff Kurani. During the conversation, Jeff discussed

the business of Tekno and advised Ohanian that Tekno

was bringing to market the GARDEN GENIE. Jeff Kurani

suggested a possible business relationship depending on

what sort of inventive matter Ohanian purportedly

claimed in and to the HONEY BADGER in his advertising

of the glove as “patent pending.” Upon conclusion of

the conversation, Tekno decided it was not interested

in doing business with Ohanian.

      21. Ohanian followed-up with numerous calls and e-

mails to Tekno on May 14 and 15, 2015 and threatened


                                     12
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 13 of 54 PageID: 13



legal action because Tekno was not interested in

pursuing a business relationship with him. Under

reasonable belief and suspicion, on May 15, 2015 after

Tekno did not respond to Ohanian’s calls and e-mails,

Ohanian registered the domain <gardenglovegenie.com>

(the “Ohanian Glove Website”) knowing GARDEN GENIE was

the name for Tekno’s glove. Upon information and

belief, the purpose of the domain registration was to

squat on Tekno’s right, urge Tekno to pay him a bounty

for the taking and/or to encourage Tekno to reconsider

doing business with him.

      22. Ohanian continued sending several unwanted

emails, voice messages and calls to Tekno during the

remainder of May and through the months of June, July

and August 2015 – seeking a relationship with Tekno.

      23. Upon information and belief, sometime in the

beginning of 2016, Ohanian became aware Tekno was in

fact making, using and selling its GARDEN GENIE glove

after he saw Tekno’s GARDEN GENIE commercial on the

Internet and also saw the on-line marketplace website


                                     13
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 14 of 54 PageID: 14



selling the GARDEN GENIE glove <www.buygardengenie.com>

- the authorized website which also ran Tekno’s

commercial. (Below are screenshots of the website

homepage.)




                                     14
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 15 of 54 PageID: 15




      The image of the two-pairs of gloves in above is

the exact image copied and lifted by Ohanian in his

previously owned and controlled Ohanian Gloves Website.

The lower images, layout and writing are also exact

copies of photographs and wording that Ohanian lifted

and used in his previously owned and controlled Ohanian

Gloves Website.

      24. The GARDEN GENIE gloves are advertised and sold

in commerce by Tekno, in this District, and are notably

creative and new. The gloves, even absent the name



                                     15
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 16 of 54 PageID: 16



GARDEN GENIE, are easily recognizable by having a

greenish body color with black tips. Below the knuckles

defines a crescent shape that continues to expand to

the opening of the glove and is in black, with a mark

written just below the knuckles in green.

      25. Upon information and belief, once Ohanian

became aware of the unique glove, the related marketing

and advertising for GARDEN GENIE, he purposefully

engaged in a malicious campaign against Tekno to

prevent others from dealing with Tekno or otherwise to

disadvantageously interfere with Tekno’s prospective

and current relations with others to intentionally harm

the business, property and reputation of Tekno,

including its GARDEN GENIE mark and unique glove

design.

      Representative examples include, but are not

limited to the following publications on the Internet

published by or under the direction of Ohanian

(attached as Exhibit B),




                                     16
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 17 of 54 PageID: 17



      (i) “How to Steal & Get Away With It Tekno Products

– Garden Genie Gloves” published February 29, 2016,

<http://spicionly79.hatenablog.com/entry/2016/02/29/002

919>. Under reasonable belief and suspicion, the

article was written by Ohanian under the alias “Ruth

Weatherby” or under the direction of Ohanian.

      The article identifies Tekno owners as “Nick and

Jeff Kourani (Americanized names)” to incite racial

discourse. It identifies the address of Tekno. It

misrepresents that Tekno is being “being pursued for

Trademark infringement for infringing on ‘Garden Genie’

name.” It further falsely quotes a judge and court

records by stating, that according to “court documents,

Judge Thomas S. Zilly put it best when he called

[Tekno] ‘scoundrels’ and ruled in favor of the

plaintiffs.”

      The article further states that “Serial offenders

like Jeff & Nick Kourani, owners of Tekno Products Inc.

in Jew Jersey Constantly look for products to steal

from the defenseless instead of working together for a


                                     17
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 18 of 54 PageID: 18



mutual cause OR creating something themselves for a

change….” The reader is instructed not to buy GARDEN

GENIE but purchase HONEY BADGER GLOVES as shown in the

following,




      (ii) “Piracy Today – Tekno Products – Garden Genie

Gloves,” published February 26, 2016,

<http://adictivomagazine.net/business/piracy-today-

tekno-products-garden-genie-gloves/>.

      The article appears to be anonymous, but reads

similar to above (A) derogating owners of Tekno,

identifying its address as further being located in

“Jew Jersey” and misquoting a Federal Judge.


                                     18
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 19 of 54 PageID: 19



Additionally, the article suggests there is “a case

going on as we speak. Garden Genie Gloves – an

infringement of copyrighted property (Property of Honey

Badger Garden Gloves) perpetuated by these scoundrels

as being sold on As Seen On TV channels.” The reader is

instructed not to buy GARDEN GENIE but purchase HONEY

BADGER GLOVES.

      (iii)       “Patent Infringement Notice to the

Public,” published February 24, 2016,

<http://www.jennstaz.com/patent-infringement-notice-to-

the-public/>.

      Under reasonable belief and suspicion, the article

was posted by Ohanian under the alias “Jon Fazian” or

under the direction of Ohanian and written by Ohanian

under the alias “Ruth Weatherby” or under the direction

of Ohanian.

      The article reads similar to above (A) and (B)

derogating owners of Tekno, identifying its address as

further being located in “Jew Jersey” and misquoting a




                                     19
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 20 of 54 PageID: 20



Federal Judge. The reader is instructed not to buy

GARDEN GENIE but purchase HONEY BADGER GLOVES.

      For purpose of brevity, Tekno further identifies

additional published articles that include same

information and nearly identical wording as above:

      (iv) “Piracy Today – Tekno Products – Garden Genie

Gloves,” published February 28, 2016,

<https://www.rebelmouse.com/brucehthomas/piracy-today-

tekno-products-garden-genie-gloves-1630850/>. Under

reasonable belief and suspicion, the article was posted

by Ohanian under the alias “BruceHThomas” or under the

direction of Ohanian and written by Ohanian under the

alias “Ruth Weatherby” or under the direction of

Ohanian.

      (v) “Patent Infringement Notice to the Public,”

published February 27, 2016,

<https://storify.com/Spicionly79/patent-infringement-

notice-to-the-public>. Under reasonable belief and

suspicion, the article was posted by Ohanian under the

alias “Spicionly79” or under the direction of Ohanian


                                     20
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 21 of 54 PageID: 21



and written by Ohanian under the alias “Ruth Weatherby”

or under the direction of Ohanian.

      (vi) “Patent Infringement Notice to the Public,”

published February 25, 2016,

<http://www.homespunexecutive.com/patent-infringement-

notice-to-the-public/>. Under reasonable belief and

suspicion, the article was posted by Ohanian under the

alias “admin” or under the direction of Ohanian and

written by Ohanian or under the direction of Ohanian.

      (vii)       “Piracy Today – Tekno Products – Garden

Genie Gloves,” published February 29, 2016,

<http://spicionly79.inube.com/blog/4758169/>. Under

reasonable belief and suspicion, the article was posted

by Ohanian or under the direction of Ohanian and

written by Ohanian under the alias “Ruth Weatherby” or

under the direction of Ohanian.




                                     21
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 22 of 54 PageID: 22



      26. On March 2, 2016,

Tekno filed with the United

States Patent and Trademark

Office (“USPTO”) an

application to register

GARDEN GENIE as a trademark

for “gardening

gloves” US Serial No. 86926814). The image herein is

Tekno’s specimen showing use of the mark GARDEN GENIE

and the unique design.

      27. On February 17, 2017, Ohanian published a video

on Youtube, claiming that Tekno is “notorious for

copyright infringement” and showed Tekno GARDEN GENIE

glove which Ohanian then identified as a knock-off.




                                     22
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 23 of 54 PageID: 23



      The woman speaking in the video, by and on behalf

of Ohanian, further states that the GARDEN GENIE mark

and glove is owned by Tekno and that “…the company that

puts these ones out actually has some judgments against

them, so just be safe, and buy the real HONEY BADGER

GLOVES….”




      28. On or about April 3, 2017, Ohanian filed with

the USPTO an application to register GARDEN GENIE

GLOVES as a trademark for inter alia, “gardening

gloves” (US Serial No. 87395922). Ohanian alleged a

date of first use as May 16, 2015 – days after Ohanian

found out about Tekno’s GARDEN GENIE glove.

      29. In support of his trademark application, on

October 25, 2017, Ohanian submitted screenshots from


                                     23
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 24 of 54 PageID: 24



the Ohanian Glove Website <gardenglovegenie.com> which

he used to show purported use of the mark GARDEN GENIE

GLOVES. Ohanian no longer owns the website and under

reasonable belief and suspicion deactivated the site

knowing same was in violation of US IP laws, including

but not limited to copyright and trademark law.

      At or around this time in 2017, Ohanian began

selling counterfeit Tekno GARDEN GENIE gloves on this

website and on other on-line market websites including

but not limited to AMAZON. Below are excerpts Ohanian

submitted of his prior website to the USPTO,




                                     24
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 25 of 54 PageID: 25




      The above specimen shows the identical images and

gloves used on behalf of Tekno at the authorized

website, <www.buygardengenie.com>. Although the Ohanian

specimen does not show the video – but just the “play”

icon, below is an image of what was playing on the

website at the time, i.e., the same video owned by

Tekno as published on the Internet and at

<www.buygardengenie.com>.            The video and glove, however

is sole and exclusive property of Tekno – who owns



                                     25
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 26 of 54 PageID: 26



pending application for expedited copyright

registration of the video, Case # 1-7279958381 (“Garden

Genie Video”, Exhibit C).




      30. On September 5, 2017, the GARDEN GENIE mark,

owned by Tekno published for opposition.

      31. On November 2, 2017, Ohanian filed a Notice of

Opposition with the USPTO objecting to registration of

GARDEN GENIE to Tekno (Opposition Proceeding No.

91237581, the “Opposition”).

      32. In the Opposition Ohanian alleges he owns

GARDEN GENIE and that his gloves gained a reputation

for digging per the pending patent application, US




                                     26
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 27 of 54 PageID: 27



Patent Application No. 15447141, that he co-owns with

Alice Sevan.

      The patent application was filed on March 7, 2017

and published September 6, 2018; however, Ohanian has

been stating in commerce that his digging glove has

been “patent pending” since at least as early as

September 15, 2013 (see above

paragraph no. 18, Exhibit A).

      33. On or about November 30,

2017, John Rannells of the

undersigned law firm, Baker and

Rannells, PA, accessed the

Ohanian Glove Website

<www.buygardengenie.com> from New

Jersey in order to review the

advertisement and purchase from

Ohanian what he advertised as the

GARDEN GENIE gloves.          Mr. Rannells subsequently

received a counterfeit copy of Tekno’s GARDEN GENIE




                                     27
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 28 of 54 PageID: 28



gloves contained within the following package (image

inserted herein).

      34. The box, however is the sole and exclusive

property of Tekno – who owns US Copyright Reg. No.

VA0002130365 for the same. Tekno has

its name printed at the bottom of

the packaging however Ohanian

covered the “Tekno” by the sticker

shown in image herein.

      35. The USPTO Opposition was brought on by Ohanian

with the sole purpose of continuing his efforts to

harass Tekno and interfere with its business. The

Opposition remains pending before the USPTO and is

currently suspended. Tekno has until mid-February to

amend its answer to the Opposition.

      36. The USPTO does not have jurisdiction to resolve

claims made herein by Tekno for damages that concern

and relate to Defendant’s actions for copyright

infringement, trade libel, trademark infringement,

false marking, unfair competition and unjust enrichment


                                     28
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 29 of 54 PageID: 29



– such that this District Court action shall supersede

the USPTO proceeding and in doing so resolve same.

      37. In the following, Tekno states its claims for

damages sustained by the intentional actions of

Defendants and requests the court grant it damages,

enhanced damages, legal fees, an injunction and other

relief as deemed necessary under the circumstances.

                                 COUNT I

                   Copyright Infringement (box)

      38. Tekno incorporates all above allegations as if

set forth completely herein.

      39. Tekno is the exclusive owner of US Copyright

Registration No. VA0002130365 which is for its GARDEN

GENIE box that includes photograph, 2-D artwork and

text.

      40. Ohanian has copied the entire box and has used

and is using the identical box to transport goods he

has sold and continues to sell in US commerce including

in this District.




                                     29
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 30 of 54 PageID: 30



      41. Tekno has never authorized Ohanian to use its

copyrighted box or any other packaging.

      42. The foregoing acts of infringement are willful,

intentional, and in disregard of and with indifference

to the rights of Tekno.

      43. As a result of Ohanian’s infringement of

Tekno’s exclusive rights under copyright, Tekno is

entitled to relief pursuant to 17 U.S.C. §504 and to

its attorneys' fees and costs pursuant to 17 U.S.C.

§505.

      44. The acts of Ohanian are causing and, unless

enjoined and restrained by this Court, will continue to

cause Tekno irreparable injury. Tekno has no adequate

remedy at law. Pursuant to 17 U.S.C. §§502 and 503,

Tekno is entitled to injunctive relief prohibiting

Ohanian from further infringing Tekno’s copyright and

ordering that he destroys all unauthorized copies of

the copyrighted box.

                                 COUNT II

                  Copyright Infringement (video)


                                     30
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 31 of 54 PageID: 31



      45. Tekno incorporates all above allegations as if

set forth completely herein.

      46. Tekno is the owner of US Copyright Case No. 1-

7279958381 which is for the commercial advertising the

GARDEN GENIE glove. The application has been expedited

and remains pending. Tekno requests leave to amend once

the registration number is provided by the Copyright

Office.

      47. Ohanian has used the video on the Ohanian Glove

Website <gardenglovegenie.com> which he previously

owned, in order to advertise the sale of gloves marked

GARDEN GENIE. The gloves of which are counterfeit and

not authorized by Tekno.

      48. Tekno has not authorized Ohanian to use the

video. Under reasonable belief and suspicion, Ohanian

under the handle “freeze1111” or under direction of

Ohanian to someone under the handle, downloaded and

copied the video, and saved at least two copies onto

the Youtube profile for “freeze1111” (the infringing

copies may be viewed at,


                                     31
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 32 of 54 PageID: 32



<https://www.youtube.com/channel/UCEVCOjR1NF5J3Vw_gvy52

fA>; screenshot from today, attached as Exhibit D). The

two copies remain active and published on-line and

constitute an ongoing infringement of Tekno’s

copyright.

      49. The foregoing acts of infringement are willful,

intentional, and in disregard of and with indifference

to the rights of Tekno.

      50. As a result of Ohanian’s infringement of

Tekno’s exclusive rights under copyright, Tekno is

entitled to relief pursuant to 17 U.S.C. §504 and to

its attorneys' fees and costs pursuant to 17 U.S.C.

§505.

      51. The acts of Ohanian are causing and, unless

enjoined and restrained by this Court, will continue to

cause Tekno irreparable injury. Tekno has no adequate

remedy at law. Pursuant to 17 U.S.C. §§502 and 503,

Tekno is entitled to injunctive relief prohibiting

Ohanian from further infringing Tekno’s copyright.




                                     32
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 33 of 54 PageID: 33



                                COUNT III

                             False Marking

      52. Tekno incorporates all above allegations as if

set forth completely the same herein. 35 U.S.C. §

292(b) provides that any person may sue for civil money

penalties for false patent marking.

      53. Ohanian marking his product as “patent pending”

has created consumer goodwill by suggesting his product

is innovative and that the design is his valuable

property. This was done with intent to deceive the

public. (Notably, Ohanian has alleged in the Opposition

that he gained a reputation for his digging glove per

his pending US Patent Application No. 15447141.)

      54. Upon information and belief, Ohanian did not

have a patent pending prior to March 7, 2017 (the

filing date of US Patent Application No. 15447141)

although he represented having a “patent pending” since

at least as early as September 2013.

      55. Upon information and belief, Ohanian and Alice

Seven did not knowingly invent the subject matter of


                                     33
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 34 of 54 PageID: 34



application serial no. 15447141 but represented same

with the sole purpose and intent to deceive the USPTO

and the public. Ohanian and Alice Seven knew the

application was well-beyond the year deadline yet still

filed the application to gain a competitive advantage

in the marketplace knowing there was no patent

protection available.

      56. To the extent Ohanian had a “patent pending” or

was co-owner to a “patent pending” prior to March 7,

2017, said application(s) abandoned and/or any

continued claim to patentability by Ohanian and Alice

Seven is without any basis because the purported glove

(alleged to be infringed by Tekno) was disclosed by

Ohanian more than three years prior. Because 35 U.S.C.

102 requires applications for patent be filed within

one year of public disclosure the purported patent

application is void and solely with intent to deceive

the public and unfairly compete in the market including

to unfairly compete with Tekno.




                                     34
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 35 of 54 PageID: 35



      57. Upon information and belief, GLOVE TRENDS, INC.

manufactures the gloves by and/or on behalf of Ohanian

that include the term “patent pending.”                 Patent False

Marking includes marking an article as “Patent Pending”

or “Pat. Pend.” when no patent is legally pending and

is statutorily prohibited under 35 U.S.C. § 292. Tekno

seeks an award of monetary damages against Ohanian, one

half of which shall be paid to the United States

pursuant to 35 U.S.C. § 292(b).

                                 COUNT IV

     New Jersey trade libel; Commercial disparagement,

                            N.J.S.A. 2A:14

      58. Tekno incorporates all above allegations as if

set forth completely herein.

      59. Ohanian has made false statements about Tekno

that include lawsuits, judgments and statements

reportedly made about Tekno, its owners’ origin, and

the fact that a Federal Judge has referred to Tekno

and/or its owners as “scoundrels.” E.g., Exhibit B.




                                     35
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 36 of 54 PageID: 36



      60. The false statements were made over the

Internet via video and articles specifically directed

at Tekno, its owner’s ethnicity, and were directed to

Tekno located in New Jersey (referenced by Ohanian as

“Jew Jersey”).

      61. The false statements are derogatory and

disparaging to Tekno, its GARDEN GENIE mark and its

unique glove design and are of a kind that is

calculated to prevent others from dealing with Tekno or

otherwise to disadvantageously interfere with Tekno’s

relations with others.

      62. The aspersions cast upon Tekno’s business

operation are known by Ohanian to be false, negligent

and made with malice to intentionally harm the

business, property and reputation of Tekno, including

its GARDEN GENIE mark and unique glove design.

      63. While Tekno has been able to remove much of the

hateful representations, the video referenced in

paragraph 27 remains public as does the posting at

<http://www.homespunexecutive.com/patent-infringement-


                                     36
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 37 of 54 PageID: 37



notice-to-the-public/> which, like the other published

matters, falsely states remarks from the Federal

Judiciary among other things.

      64. The interference by Ohanian is malicious,

disturbs prospective advantage and caused Tekno special

damages in an amount to be proven at trial.

                                 COUNT V

    Unfair Competition and False Designation of Origin

                         15 U.S.C. § 1125(a)

      65. Tekno incorporates all above allegations as if

set forth completely herein.

      66. Tekno owns common law trademark rights in and

to the mark GARDEN GENIE for gardening gloves. The

GARDEN GENIE mark has been in continuous use in

interstate commerce by Tekno prior to any date which

can be legally claimed by Ohanian. Tekno’s mark is

distinctive by virtue of inherent distinctiveness

and/or the acquired distinctiveness in the mark,

through Tekno’s efforts of promoting its goodwill and

reputation in the relevant marketplace.


                                     37
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 38 of 54 PageID: 38



      67. Tekno owns common law trademark rights to its

unique gardening glove recognizable by having a

greenish body color with black tips. Below the knuckles

defines a crescent shape that continues to expand to

the opening of the glove and is in black with the name

of the glove written just below the knuckles in green.

The glove has been in continuous use in interstate

commerce by Tekno prior to any date which can be

legally claimed by Ohanian. The mark is distinctive by

virtue of inherent distinctiveness and/or the acquired

distinctiveness in the mark, through Tekno’s efforts of

promoting its goodwill and reputation in the relevant

marketplace.

      68. Ohanian and Glove Trends, Inc. knowingly and

willfully has and continues to advertise and sell (i)

gloves marked GARDEN GENIE and/or (ii) gloves which are

identical to the unique design owned by Tekno without

authorization by Tekno in the State of New Jersey, and

across numerous other states where Tekno, Glove Trends,

Inc. and Ohanian conduct business.


                                     38
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 39 of 54 PageID: 39



      69. Use by Ohanian and Glove Trends, Inc. of (i)

the GARDEN GENIE mark and/or (ii) the unique design in

commerce is likely to cause confusion and has caused

confusion, in the marketplace misleading the public

into thinking Ohanian’s unauthorized use is somehow

associated with Tekno, causing competitive injury to

Tekno, its GARDEN GENIE mark and glove.

      70. Acts of Ohanian and Glove Trends, Inc. as

alleged herein constitute, among other things, false

designations of origin, false or misleading

descriptions of fact, or false or misleading

representations of fact which are likely to cause

confusion or mistake, or to deceive the public as to

the origin, sponsorship, or approval of the services of

defendant, and otherwise constitute infringement and

unfair competition in violation of 15 U.S.C. § 1125(a).

      71. As a direct and proximate result of Ohanian and

Glove Trends, Inc. acts, Tekno has suffered injury,

including irreparable injury, and damages, including




                                     39
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 40 of 54 PageID: 40



lost profits, reasonable royalties, and other damages

in an amount to be determined at trial.

                                 COUNT VI

                Trademark Infringement, NJ State;

             Unfair Competition, N.J.S.A. § 56:4-1

      72. Tekno incorporates all above allegations as if

set forth completely herein.

      73. Tekno owns common law trademark rights in and

to the mark GARDEN GENIE for gardening gloves. The

GARDEN GENIE mark has been in continuous use in

interstate commerce by Tekno prior to any date which

can be legally claimed by Ohanian. Tekno’s mark is

distinctive by virtue of inherent distinctiveness

and/or the acquired distinctiveness in the mark,

through Tekno’s efforts of promoting its goodwill and

reputation in the relevant marketplace.

      74. Tekno owns common law trademark rights to its

unique gardening glove recognizable by having a

greenish body color with black tips. Below the knuckles

defines a crescent shape that continues to expand to


                                     40
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 41 of 54 PageID: 41



the opening of the glove and is in black with the name

of the glove written just below the knuckles in green.

The glove has been in continuous use in interstate

commerce by Tekno prior to any date which can be

legally claimed by Ohanian. Tekno’s mark is distinctive

by virtue of inherent distinctiveness and/or the

acquired distinctiveness in the mark, through Tekno’s

efforts of promoting its goodwill and reputation in the

relevant marketplace.

      75. Ohanian and Glove Trends, Inc. knowingly and

willfully have and continue to advertise and sell (i)

gloves marked GARDEN GENIE and (ii) gloves which are

identical to the unique design owned by Tekno without

authorization by Tekno in the State of New Jersey, and

across numerous other states where Tekno, Glove Trends,

Inc. and Ohanian conduct business.

      76. Use by Ohanian and Glove Trends, Inc. of (i)

the GARDEN GENIE mark and/or (ii) the unique design in

commerce is likely to cause confusion and has caused

confusion, in the marketplace misleading the public


                                     41
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 42 of 54 PageID: 42



into thinking Ohanian’s and Glove Trends, Inc.’s

unauthorized use is somehow associated with Tekno,

causing competitive injury to Tekno, its GARDEN GENIE

mark and glove.

      77. On information and belief, Ohanian and Glove

Trends, Inc. acted with knowledge of Tekno’s ownership

of (i) GARDEN GENIE and (ii) its glove design and with

deliberate intention or willful blindness to unfairly

benefit from the goodwill associated with same.

      78. Ohanian and Glove Trends, Inc.’s acts

constitute trademark infringement and unfair

competition in violation of the common law of New

Jersey.

      79. On information and belief, Ohanian and Glove

Trends, Inc. have made and will continue to make

substantial profits and gains to which either is not in

law or equity entitled.

      80. On information and belief, Ohanian and Glove

Trends, Inc. will continue infringing acts, unless

restrained by this Court.


                                     42
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 43 of 54 PageID: 43



      81. Ohanian and Glove Trends, Inc.’s acts have

damaged and will continue to damage Tekno, and Tekno

has no adequate remedy at law.

      82. The conduct herein complained of was extreme

and was inflicted on Tekno in reckless disregard for

its rights. The conduct was in bad faith, harmful to

Tekno, and as such supports an award of exemplary and

punitive damages in an amount sufficient to punish

Ohanian and deter such conduct in the future.

      83. Ohanian and Glove Trends, Inc.’s appropriation

and actual use in connection with counterfeit goods of

Tekno’s trademark (i) GARDEN GENIE and (ii) glove

design and the goodwill and reputation associated

therewith and attached thereto, including filing a

patent application by he and Alice Sevan, knowing

neither are entitled to any protection (but having

competing gloves marked as “patent pending”)

constitutes unfair competition in violation of N.J.S.A.

56:4-1, et seq.




                                     43
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 44 of 54 PageID: 44



      84. In light of the foregoing, Tekno is entitled to

injunctive relief prohibiting Ohanian from infringing

the GARDEN GENIE mark and glove design, and to recover

all damages, including attorneys’ fees, that Tekno has

sustained and will sustain, and all gains, profits, and

advantages obtained by Ohanian and Glove Trends, Inc.

as a result of his infringing acts alleged above in an

amount not yet known, and the costs of this action.

                                COUNT VII

                          Unjust Enrichment

      85. Tekno re-alleges every allegation in the

preceding paragraphs.

      86. The acts complained of above constitute unjust

enrichment of Ohanian, Glove Trends, Inc. and Alice

Sevan at the expense of Tekno in violation of the

common law of the State of New Jersey.



      WHEREFORE, Plaintiff demands a trial by jury and

requests that the Court enter judgment as follows:




                                     44
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 45 of 54 PageID: 45



      (a) Enter judgment against Ohanian in favor of

            Tekno for the violations alleged in this

            Complaint;

      (b) Compelling Ohanian to account to Tekno for any

            and all profits derived by Tekno as a result of

            its infringing acts;

      (c) Award Tekno all damages sustained by it as a

            result of Ohanian’s wrongful acts and all

            profits realized by Ohanian due to its wrongful

            acts, pursuant to 17 U.S.C. §504(b);

      (d) At Tekno’s election, awarding statutory damages

            in the maximum amount against Tekno for

            infringement of Tekno’s copyright, pursuant to

            17 U.S.C. §504(c);

      (e) Award attorneys' fees and costs pursuant to 17

            U.S.C. §505;

      (f) Directing Ohanian to pay over to Tekno its

            costs, disbursements and reasonable attorneys’

            fees and expenses, together with pre-judgment

            interest incurred by Tekno in relation to


                                     45
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 46 of 54 PageID: 46



            trying to resolve the trade libel, in relation

            to defending the meritless Opposition and in

            bringing this instant action;

      (g) For a preliminary and permanent injunction,

            restraining Ohanian and its affiliates,

            divisions, officers, directors, principals,

            servants, employees, successors and assigns,

            and all those in active concert or

            participation with it from:

                i. Directly or indirectly infringing in any

                     manner Tekno’s copyrights; and

               ii. From causing, contributing to, enabling,

                     facilitating, or participating in the

                     infringement of Tekno’s copyrights or

                     other exclusive rights, including

                     without limitation, copyrights or

                     exclusive rights in Tekno’s Copyrighted

                     Work;

      (h) Order Ohanian and Glove Trends, Inc. to pay a

            civil monetary fine of up to five hundred


                                     46
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 47 of 54 PageID: 47



            dollars ($500) per false marking “offense” (or

            falsely marked article), or an alternative

            amount as determined by the Court, one-half of

            which shall be paid to the United States;

      (i) Order Ohanian and Glove Trends, Inc. to pay

            discretionary costs and prejudgment interest;

      (j) Award attorney’s fees to Tekno pursuant to 35

            USC § 285;

      (k) Order an accounting for any falsely marked

            products not presented at trial and an award by

            the Court of additional damages for any such

            falsely marked products;

      (l) Order Ohanian and Glove Trends, Inc. including

            all agents, officers, employees,

            representatives, Successors, assigns,

            attorneys, and all other persons acting for,

            with, by, through or under authority from

            Ohanian or in concert or participation with

            Ohanian, and each of them, be enjoined from:




                                     47
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 48 of 54 PageID: 48



                  a. advertising, marketing, promoting,

            offering for sale, distributing, or selling an

            infringing and counterfeit glove;

                  b. using an infringing glove and/or design

            on or in connection with any of Tekno’s goods;

                  c. using any trademark, name, logo,

            design, or source designation of any kind on or

            in connection with Tekno’s goods or services

            that is a copy, reproduction, colorable

            imitation, or simulation of, or confusingly

            similar to any of Tekno’s trademarks, trade

            dresses, names, or logos; and,

                  e. using any trademark, name, logo,

            design, or source designation of any kind on or

            in connection with Tekno’s goods that is likely

            to cause confusion, mistake, deception, or

            public misunderstanding that such goods or

            services are produced or provided by Tekno, or

            are sponsored or authorized by Tekno, or are in

            any way connected or related to Tekno;


                                     48
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 49 of 54 PageID: 49



      (m) Ohanian and Glove Trends, Inc. be ordered to

            cease offering for sale, marketing, promoting,

            and selling and to recall all infringing goods,

            or any other goods bearing the Tekno mark or

            trade dress or any         other a confusingly similar

            imitation thereof that is in Ohanian and/or

            Glove Trends, Inc.’s possession or has been

            shipped by Ohanian or Glove Trends, Inc. or

            under their authority, to any customer,

            including, but not limited to, any wholesaler,

            distributor, retailer, consignor, or marketer,

            and also to deliver to each such store or

            customer a copy of this Court’s order as it

            relates to said injunctive relief against

            Ohanian, including posting same on any and all

            website and media owned or controlled by

            Ohanian including but not limited to Facebook;

      (n) Ohanian and Glove Trends, Inc. be ordered to

            deliver up for impoundment and for destruction,

            all gloves,


                                     49
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 50 of 54 PageID: 50



            bags, boxes, labels, tags, signs, packages,

            receptacles, advertising, sample books,

            promotional materials, stationery, or other

            materials in the possession, custody or under

            the control of Ohanian that are found to adopt

            or infringe any of Tekno’s trademarks or that

            otherwise unfairly compete with Tekno and its

            products;

      (o) Ohanian and Glove Trends, Inc. be compelled to

            account to Tekno for any and all profits

            derived by Ohanian and Glove Trends, Inc. from

            the sale or distribution of the infringing

            gloves;

      (p) Retaining jurisdiction of this action in this

            Court for the purpose of enabling Tekno to

            apply to the Court at any time for such further

            orders and interpretation or execution of any

            order entered in this action, for the

            modification of such order, for the enforcement




                                     50
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 51 of 54 PageID: 51



            or compliance therewith, and for the punishment

            of any violation thereof;

      (q) Require Ohanian remove any and all disparaging

            and libel material that is published and

            include a public statement from Ohanian that

            the judiciary did not call Tekno “scoundrels;”

      (r) Require Ohanian to publish on his website, and

            anywhere else he mentions GARDEN GENIE, to

            state that GARDEN GENIE is sole property of

            Tekno Products, Inc. and that any prior

            statement made against GARDEN GENIE are false

            and that this statement has been ordered by a

            Federal Court;

      (s) That Tekno be awarded special damages based on

            trade libel committed intentionally by Ohanian

            against Tekno;

      (t) That Ohanian, Glove Trends, Inc. and Alice

            Sevan unjustly enriched themselves and that

            Tekno be awarded damages arising out of the

            unjust enrichment;


                                     51
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 52 of 54 PageID: 52



      (u) A determination that Ohanian and Glove Trends,

            Inc. violated 35 U.S.C. §292 by falsely marking

            articles as “patent pending”;

      (v) An order finding that Ohanian falsely marked

            his products along with Alice Sevan in an

            amount which is reasonable in light of the

            total revenue and gross profit derived from the

            sale of falsely marked goods and the degree of

            intent to falsely mark which is proven, with

            half of the fine going to the use of the United

            States and the other half going to Tekno;

      (w) An order preliminarily and permanently

            enjoining Ohanian, Glove Trends, Inc. and Alice

            Sevan and all of its officers, agents,

            servants, employee, contractors, suppliers, and

            attorneys, and all other persons who are in

            active concert or participation with them or

            who receive actual notice of the order by

            personal service or otherwise, from committing

            new acts of false patent marking and ceasing


                                     52
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 53 of 54 PageID: 53



            all existing acts of false patent marking

            within 90 days;

      (x) That Tekno asks this Court to enter judgment in

            favor of it finding that Defendants violated

            the Lanham Act;

      (y) Enjoining Ohanian and Glove Trends, Inc. from

            making false and misleading descriptions of

            fact to potential customers and to the

            consuming public;

      (z) Awarding prejudgment interest and costs;

      (aa) Finding this to be an exceptional case and

            awarding reasonable attorneys’ fees to Tekno;

      (bb) Based on Ohanian and Glove Trends, Inc.’s

            willful and deliberate infringement, and to

            deter such conduct in the future, Tekno

            requests punitive damages including prejudgment

            and post-judgment interest on all monetary

            awards;




                                     53
Case 2:19-cv-00091-SRC-CLW Document 1 Filed 01/03/19 Page 54 of 54 PageID: 54



      (cc) Grant Tekno such other and further relief, at

            law or in equity, to which Tekno is justly

            entitled.



                               JURY DEMAND

      Plaintiff demands a trial by jury on all issues

                  permitted to be tried by jury.



                                      /S/ Jason DeFrancesco



BAKER AND RANNELLS, PA
Jason Lee DeFrancesco
92 East Main St., Ste 302
Somerville, NJ 08876
(908) 722-5640

Attorneys for Plaintiff
Tekno Products, Inc.




                                     54
